Citation Nr: 0908570	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-03 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right knee.  

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee.  

3.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the right knee.  

4.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee.  

5.  Entitlement to automobile and adaptive equipment, or 
adaptive equipment only.  

6.  Entitlement to service connection for a low back 
condition, to include as secondary to service connected knee 
disabilities.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to February 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania which, inter 
alia, granted service connection for degenerative joint 
disease of the right and left knees, each evaluated as 10 
percent disabling, effective January 4, 2001, continued 10 
percent ratings for chondromalacia patella of the right and 
left knees, denied entitlement to automobile and adaptive 
equipment, or adaptive equipment only, and denied service 
connection for a back condition.  

In January 2009, the Veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  

The issue of entitlement to service connection for a low back 
condition, to include as secondary to service connected knee 
disabilities, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Degenerative joint disease of the right knee is 
manifested by complaints of pain with flexion limited to no 
less than 35 degrees.  

2.  Degenerative joint disease of the left knee is manifested 
by complaints of pain with flexion limited to no less than 42 
degrees.  

3.  Chondromalacia patella of the right knee is manifested by 
no worse than slight instability.  

4.  Chondromalacia patella of the left knee is manifested by 
no worse than slight instability.  

5.  The Veteran's service connected disabilities have not 
resulted in the permanent loss or loss of use of one or both 
feet or one or both hands, permanent impairment of vision of 
both eyes, or ankylosis of one or both knees or hips.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for degenerative joint disease of the right knee 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5003, 
5260 (2008).     

2.  The schedular criteria for an initial rating in excess of 
10 percent for degenerative joint disease of the left knee 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5003, 
5260 (2008).     

3.  The schedular criteria for a rating in excess of 10 
percent for chondromalacia patella of the right knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.71a, Diagnostic Code 5257 (2008). 

4.  The schedular criteria for a rating in excess of 10 
percent for chondromalacia patella of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.71a, Diagnostic Code 5257 (2008). 

5.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance with adaptive equipment, or 
adaptive equipment only have not been met. 38 U.S.C.A. §§ 
3901, 3902 (West 2002 & Supp 2008); 38 C.F.R. §§ 3.350, 3.808 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an August 2003 post-rating letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claims for increase 
on appeal, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  A June 2008 post-rating letter also 
provided the veteran with information pertaining to the 
assignment of disability ratings and specifically stated that 
VA would consider the impact of the condition and symptoms on 
employment and daily life as well as specific test results, 
such as range of motion tests, in determining the disability 
rating.  The June 2008 letter also provided examples of the 
types of medical and lay evidence that the veteran could 
submit or ask VA to obtain that would be relevant to 
establishing entitlement to increased compensation, and 
included the pertinent rating criteria for evaluating the 
Veteran's service-connected knee disabilities.  The Board 
finds that the June 2008 letter satisfies the notice 
requirements of Vazquez-Flores.  

After issuance of the August 2003 and June 2008 letters, and 
opportunity for the Veteran to respond, the October 2008 
supplemental SOC (SSOC) reflects readjudication of the 
claims.  Hence, the veteran is not shown to be prejudiced by 
the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

In regard to the claim for automobile and adaptive equipment, 
or adaptive equipment only, an October 2008 post-rating 
letter advised the Veteran of the information and evidence 
necessary to substantiate this claim.  While the claim was 
not readjudicated following issuance of the October 2008 VCAA 
letter, the Board finds that the Veteran has been provided 
ample opportunity to respond to this notice, including during 
the January 2009 Board hearing.  As such, the Veteran is not 
prejudiced by any timing deficiency in this notice.  See 
Mayfield, 20 Vet. App. at 543; see also Dunlap v. Nicholson, 
21 Vet. App. 112 (2007) (holding that notice deficiencies are 
not prejudicial if they did not render the claimant without a 
meaningful opportunity to participate effectively in the 
processing of his or her claim).

The Board also notes that the RO notified the Veteran 
regarding the assignment of disability ratings and effective 
dates in the October 2008 post-rating letter.  However, the 
timing of this notice-after the last adjudication of the 
claim-is not shown to prejudice the Veteran.  Because the 
Board's decision herein denies the claim for higher ratings, 
no disability rating or effective date is being, or will be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA and private treatment records, Social 
Security Administration (SSA) records, and the reports of 
March 2001, August 2005, and April 2008 VA examinations.  
Also of record and considered in connection with the appeal 
is a transcript of the January 2009 hearing as well as 
various statements submitted by the Veteran.  The Board also 
finds that no additional RO action to further develop the 
record is warranted. 

The Board has considered the fact that, in February 1997, the 
veteran filed a claim for vocational rehabilitation.  No 
vocational rehabilitation folder has been associated with the 
claims file.  However, there is no indication that any 
records of vocational rehabilitation would be pertinent to 
the severity of his knee disabilities since his January 2001 
claim for an increased rating.  Similarly, the Board 
acknowledges that records of private treatment in regard to 
the knees dated in 1993 reflect that those records were 
carbon copied to Worker's Compensation.  While Worker's 
Compensation records have not been associated with the claims 
file, there is also no indication that these records would be 
pertinent to the severity of the knee disabilities since the 
January 2001 claim for an increased rating.  

Moreover, the record reflects that the veteran has received 
VA and private treatment for his knees and these records of 
treatment have been associated with the claims file.  In 
addition, as noted above, the Veteran's knees have been 
evaluated in three VA examinations since his claim for an 
increased rating.  In light of the records of VA and private 
treatment, which include findings regarding the knees, and 
the reports of VA examinations, which are responsive to the 
applicable rating criteria, the Board finds that the medical 
evidence of record is adequate to evaluate the service-
connected knee disabilities, and that there is sufficient 
medical evidence for VA to make a decision on these claims. 
As such, a remand to attempt to obtain any vocational 
rehabilitation or Workers Compensation records would impose 
unnecessary additional burdens on adjudication resources, 
with no benefit flowing to the veteran, and is, thus, 
unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 56 
(1991).

In addition, as will be discussed below, the claim for 
service connection for a low back condition is being 
remanded, in part, to obtain records of VA treatment from the 
Baltimore VA Medical Center (VAMC).  In this regard, the 
Veteran reported in March 2006 that he had undergone the 
intake process for the chronic pain clinic and neurology 
department in regard to his low back condition.  As the 
Veteran's own statement reflects that these records pertain 
to the low back condition, and are thus not pertinent to the 
claims decided herein, a remand to attempt to obtain any 
these records is also unnecessary.  See Soyini, 1 Vet. App. 
at 556.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Knees

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of a disability, 
such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995); 38 C.F.R. § 4.1.  However, the current level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, where the question for 
consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider 
the appropriateness of "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  Fenderson v. West, 12 Vet. 119, 
126 (1999).  In addition, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.   

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 need not 
be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Historically, by rating action of May 1992, the RO granted 
service connection and assigned initial noncompensable 
ratings for chondromalacia patella of the right and left 
knees, under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  In a September 1999 rating decision, implementing 
a July 1999 Board decision, the RO granted increased initial 
ratings of 10 percent, each, for chondromalacia patella of 
the right and left knees, pursuant to Diagnostic Code 5257.  
In January 2001, the veteran filed his current claim for 
increased ratings.  In the January 2003 rating decision, the 
RO granted service connection and assigned initial 10 percent 
ratings for degenerative joint disease of the right and left 
knees, effective January 4, 2001, pursuant to Diagnostic Code 
5010, and continued the 10 percent ratings for chondromalacia 
patella of the right and left knees, pursuant to Diagnostic 
Code 5257.  

The Veteran's knees were evaluated during a March 2001 VA 
examination.  He described pain in both knees, especially 
with prolonged standing and walking.  He indicated that he 
experienced weakness, stiffness, instability or giving way, 
fatigue and lack of endurance.  He added that he had swelling 
on and off.  He denied dislocation or subluxation.  
Examination of the knees revealed the right knee to be a 
little puffy, with no synovial effusion.  Range of motion of 
the knees was markedly decreased, with right knee flexion to 
62 degrees and left knee flexion to 54 degrees.  Extension 
was to 0 degrees, bilaterally.  The pertinent diagnosis was 
bilateral patellofemoral pain syndrome.  The examiner 
commented that the Veteran's knees exhibited weakened 
movement, excess fatigability, and incoordination, but that 
additional range of motion could not be stated.  X-ray of the 
right knee revealed minimal narrowing of the joint space 
medially.  X-ray of the left knee reveled mild narrowing of 
the joint space medially.  The diagnosis following X-ray was 
minimal degenerative joint disease, both right and left 
knees.  The examiner commented that the degenerative 
arthritis was secondary to and aggravated by the service-
connected injury to the knees.  

Records of private treatment from January to October 2001 
reflect range of motion of the right and left knees within 
functional limits.  During treatment in April 2001, the 
Veteran's physician indicated that he examined the Veteran's 
knees, and did not see any evidence that the complaints of 
chondromalacia were active, as there was painless range of 
motion, no effusion, negative patellar grinding, and negative 
apprehension test.  

Records of VA treatment from May 2003 to February 2004 
reflect good range of motion in all extremities during review 
of systems in June, July, and October 2003, and February 
2004.  

Records of private treatment from November 2002 to November 
2004 include a March 2003 record of treatment which reveals 
that the Veteran described a problem with his knees in 
service.  Examination of both knees was essentially normal, 
with very minimal crepitation and excellent range of motion, 
from full extension to over 150 degrees, bilaterally.  There 
was no effusion, significant tenderness, or instability in 
either knee.  X-rays of the knees were ordered.  During 
treatment in April 2003, his physician stated that X-rays of 
the knees showed no bony abnormality, evidence of 
degenerative changes, or narrowing of the medial lateral or 
patellofemoral compartments.  On examination, there was no 
effusion in either knee, and there was excellent range of 
motion in each knee, without pain.  

The Veteran's knees were X-rayed at the Coatesville VA 
Medical Center (VAMC) in February 2005.  These X-rays 
revealed minimal medial joint space narrowing in each knee.  

The Veteran's knees were again evaluated during VA 
examination in August 2005.  The Veteran ambulated with a 
cane in his right hand and dragged his right leg, without 
bending the knee or ankle.  Examination revealed full range 
of motion of both knees.  Ligament structures were intact and 
there was no swelling or instability.  

Records of VA treatment from October 2007 to September 2008 
reveal that, in October 2007, the Veteran complained pain in 
multiple joints, including the knees.  Range of motion of the 
knees was mildly painful with mild effusions.  The impression 
was osteoarthritis in multiple sites, including the knees.   

The Veteran's knees were most recently evaluated during VA 
examination in April 2008.  The Veteran complained of pain in 
both knees, which he described as sharp, moderate, and 
intermittent.  He added that he especially experienced the 
pain on standing or walking for more than 30 minutes, or on 
bending the knee.  He described stiffness, adding that his 
knees occasionally locked because of the stiffness, and 
reported that his knees gave way, especially when walking.  
He stated that he experienced fatigue and lack of endurance.  
The Veteran described flare-ups occurring once every three 
months.  He described flare-ups as unpredictable and 
involving severe pain.  He indicated that he could not 
determine additional range of motion loss during flare-ups.  
The examiner noted that the Veteran used a cane, and was 
using a cane when he reported for examination, but that he 
could walk about 200 yards without a cane, and mainly used 
the cane because of his back condition.  In regard to the 
impact of his knee disabilities on his activities of daily 
living, the Veteran described his knee problems as annoying, 
adding that driving was difficult, and that, if he sat for 
more than ten minutes, he experienced pain.  

On examination, the right knee was swollen with tenderness 
under the patella.  Active range of motion was from 0 to 35 
degrees with pain throughout.  The Veteran declined to 
perform repetitive motion because of pain.  There was no 
objective evidence of instability of the right knee.  The 
diagnosis in regard to the right knee was patellofemoral pain 
syndrome.  Examination of the left knee revealed no swelling, 
although there was tenderness under the patella.  Active 
range of motion was from 0 to 42 degrees with pain 
throughout.  The Veteran declined to perform repetitive 
motion of the left knee because of pain.  There was no 
instability of the left knee.  The diagnosis in regard to the 
left knee was patellofemoral joint syndrome.  April 2008 X-
rays of the bilateral knees revealed minimal narrowing of the 
medial compartments bilaterally, in keeping with mild 
osteoarthritis.  The patellofemoral compartments were normal 
in appearance, bilaterally, with no joint effusions present.  
The impression was minimal early osteoarthritis.  

During the January 2009 Travel Board hearing the Veteran 
reported that his knees hurt badly on cold and damp days, 
adding that his knees gave out and sometimes he could barely 
bend them, although he reported that sometimes, specifically 
the summertime, he was OK.  He stated that he had fallen, and 
his knees would swell under the kneecap.  He reported that 
prolonged standing or walking made his knees worse, and that 
sitting in a cold, damp environment made his knees stiff.     

1.  Degenerative Joint Disease

The Veteran's degenerative joint disease of the right and 
left knees are each currently evaluated as 10 percent 
disabling under Diagnostic Code 5010.  Diagnostic Code 5010 
evaluates arthritis due to trauma and states that such 
arthritis should be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003. 

The Rating Schedule provides for ratings of 0, 10, 20, or 30 
percent where there is limitation of flexion of the leg to 
60, 45, 30, or 15 degrees, respectively, and for ratings of 
0, 10, 20, 30, 40, or 50 percent for limitation of extension 
of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The 10 percent ratings currently assigned contemplate the 
Veteran's arthritis with painful motion.  However, the 
medical evidence does not reflect that he has limitation of 
flexion and/or extension so as to warrant an evaluation in 
excess of 10 percent for either knee.  Rather, since the 
effective date of the grant of service connection, extension 
has been full to 0 degrees in each knee, and flexion has been 
limited to no less than 35 degrees in the right knee and no 
less than 42 degrees in the left knee.  For these reasons, 
the Board finds that the competent medical evidence does not 
reflect that degenerative joint disease of either the right 
or left knee has resulted in limitation of extension and/or 
flexion so as to warrant a rating in excess of 10 percent, to 
include separate evaluations pursuant to VAOPGCPREC 9-2004.  

In regard to the DeLuca factors, the Board points out that, 
during the August 2008 VA examination, the veteran himself 
described the impact of his knee conditions as only 
"annoying."  Moreover, the 10 percent rating currently 
assigned for degenerative joint disease of each knee is based 
on X-ray findings of arthritis and painful motion of the 
knee.  Thus, pain has already been considered and included in 
the 10 percent ratings assigned.  The assignment of 
additional compensation under the DeLuca provisions would 
essentially compensate the veteran twice for the same 
symptoms. 38 C.F.R. § 4.14 (2008).  Moreover, even 
considering painful range of motion, the medical evidence 
still fails to show that the even a compensable evaluation is 
warranted for either limitation of flexion or extension under 
Diagnostic Code 5260 or 5261, respectively.  In sum, the 
evidence does not reflect that there is additional limitation 
of function due to pain, fatigue, weakness, or lack of 
endurance that is not adequately compensated under the rating 
schedule.  Thus, entitlement to evaluations in excess of 10 
percent on the basis of functional impairment are not 
warranted.  38 C.F.R. §§ 4.40, 4.45.  

2.  Chondromalacia Patella

The Veteran's chondromalacia patella of the right and left 
knee is each currently evaluated as 10 percent disabling 
under Diagnostic Code 5257.  This diagnostic code provides 
evaluations of 10, 20, and 30 percent for recurrent 
subluxation or lateral instability in the knee which is 
slight, moderate, or severe, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

Based on the foregoing, the Board finds that evaluations in 
excess of 10 percent are not warranted for chondromalacia 
patella of either the right or left knee.  

The medical evidence since the date of the claim for an 
increased rating simply does not reflect moderate subluxation 
or lateral instability in either knee.  Rather, there was no 
instability in either knee during private treatment in March 
2003.  In addition, ligament structures were intact and there 
was no instability on VA examination in August 2005.  Most 
recently, although the Veteran described giving way in the 
knees during the August 2008 VA examination, on examination, 
there was no objective evidence of instability in either 
knee.  

Thus, in the absence of medical evidence of moderate 
recurrent subluxation or lateral instability in either knee, 
ratings in excess of 10 percent under Diagnostic Code 5257 
are not warranted.  

The Board notes that since Diagnostic Code 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202 
(1995), do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 
(1996).  

3.  Degenerative Joint Disease and Chondromalacia Patella

The Board also points out that no other diagnostic code 
provides a basis for assignment of a rating in excess of 10 
percent for disabilities of either knee. Disabilities of the 
knee and leg are rated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256-5263; however, several of these diagnostic codes 
are simply not applicable to the Veteran's service-connected 
knee disabilities.  It is neither contended nor shown that 
the Veteran's service connected right and left knee 
disabilities involve ankylosis, dislocated semilunar 
cartilage, symptomatic removal of semilunar cartilage, 
impairment of the tibia and fibula, or genu recurvatum. As 
such, increased ratings under any of the diagnostic codes 
rating these conditions are not warranted. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5259, 5262, 5263.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The record reflects that the Veteran is currently unemployed.  
However, a record of private treatment from October 2004 
reflects that he had not worked for the previous two years 
because of his lumbar spine.  In addition, during the most 
recent VA examination, the Veteran reported that, when he was 
working, his knee condition did not have any effect on his 
job.  Thus, marked interference with employment has not been 
shown.  In addition, the veteran has not required frequent, 
periods of hospitalization for any of his service connected 
knee disabilities since January 2001.  Therefore, referral 
for consideration of extraschedular evaluations is not 
warranted.  38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the grants of 
higher initial ratings for degenerative joint disease of the 
right and left knees and increased ratings for chondromalacia 
patella of the right and left knees.  Thus, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

B.  Automobile and/or Adaptive Equipment

In order to be eligible for financial assistance in 
purchasing an automobile and/or adaptive equipment, the 
veteran must be entitled to compensation for any of the 
following disabilities: (1) The loss or permanent loss of use 
of one or both feet; (2) the loss or permanent loss of use of 
one or both hands; (3) the permanent impairment of vision of 
both eyes, resulting in central visual acuity of 20/200 or 
less in the better eye, with corrective glasses, or, central 
visual acuity of more than 20/200 if there is a field defect 
in which the peripheral field has contracted to such an 
extent that the widest diameter of the visual field subtends 
an angular distance no greater than twenty degrees in the 
better eye.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808(b) (2008).

In determining whether the above criteria have been 
satisfied, the Board notes that the term "loss of use" of a 
hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow or knee with the use of 
a suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc., in the case of the 
hand, or balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.

In this case, the Veteran is not service connected for any 
disability involving loss of vision.  Moreover, he does not 
contend, nor does the record reflect, that he has visual 
impairment as defined in 38 C.F.R. § 3.808(b).  Rather, the 
central issue in the present case hinges on loss of use of 
use of the lower extremities due to the Veteran's service 
connected knee disabilities.  As reflected in his March 2003 
NOD, the Veteran argues that his service connected knee 
disabilities create a loss of use of both feet and legs for 
driving.  He also contends that his back condition makes it 
impossible to drive without adaptive equipment.  During the 
January 2009 Travel Board hearing, the Veteran asserted that 
his condition was so bad that it constituted loss of use of 
the extremities, adding that prolonged pressing up and down 
on the gas pedal caused his knees to become inflamed.  He 
added that he also experienced inflammation in his back.  

Regarding the Veteran's service connected knee disabilities, 
during the April 2008 VA examination, the Veteran stated that 
his knee disabilities affected his activities of daily living 
in that driving was difficult.  Range of motion in the right 
knee was from 0 to 35 degrees, with pain throughout, and 
range of motion in the left knee was from 0 to 42 degrees, 
with pain throughout.  There was no finding that the service-
connected knee disabilities resulted in loss of use of either 
foot.  Rather, although he was using a cane when he reported 
for the examination, the examiner noted that Veteran was able 
to walk without the cane, and could walk about 200 yards at 
home.  

In addition, during VA treatment in May 2008, the Veteran 
reported that he could walk one to two blocks with a cane, 
with rest in between, and could go up and down stairs holding 
onto the railing.  On examination, he was able to walk on his 
toes and heels.  

Although he experiences pain and limitation of motion in the 
knees, the most recent VA examination reflects that the 
Veteran retains flexion to 35 and 42 degrees in the right and 
left knees, respectively, and the May 2008 record of VA 
treatment reflect that he is able to walk, including on the 
toes and heels.  This is not found to be consistent with a 
disability picture in which no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below the knee with 
the use of a suitable prosthetic appliance.  Therefore, the 
criteria for loss of use, as set forth under 38 C.F.R. § 
3.350(a)(2), have not been met.  

The Board has considered the fact that the claim for service 
connection for a back condition is being remanded for further 
development, and the Veteran has argued that he is unable to 
drive, in part, due to his back condition; however, even 
assuming arguendo that the Veteran's back condition were 
service connected, there is simply no medical evidence of the 
permanent loss or loss of use of one or both feet.  

Absent a demonstration of visual impairment, or loss of use 
of at least one hand or at least one foot, the claim of 
eligibility for financial assistance in purchasing an 
automobile and/or adaptive equipment must fail.  38 U.S.C.A. 
§ 3902(a)(b); 38 C.F.R. § 3.808(b)(1).  

Additionally, a veteran who is not eligible for assistance 
under the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips.  38 
U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(4).  However, in 
the present case this provision does not serve as a basis for 
a grant of benefits, because the Veteran is not service 
connected for, or otherwise entitled to VA compensation for, 
ankylosis of one or both knees, or of one or both hips.  
Although he is service-connected for right and left knee 
disabilities, the medical evidence of record, including the 
April 2008 VA examination, clearly demonstrates that there is 
no ankylosis of either knee.  In addition, the Veteran does 
not contend, nor does the medical evidence demonstrate, 
ankylosis of the hips.

In sum, there is no support for a grant of automobile and 
adaptive equipment or for adaptive equipment only.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the right knee is denied.  

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the left knee is denied.  

Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the right knee is denied.  

Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee is denied.  

Entitlement to automobile and adaptive equipment, or adaptive 
equipment only is denied.  


REMAND

The Board's review of the claims file reveals that further 
action on the claim remaining on appeal, is warranted. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Under 38 C.F.R. § 3.310(a), service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310 (2007).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The Veteran asserts that his current low back condition is 
related to his service-connected knee disabilities, in that 
his knee disabilities caused him to use poor lifting 
techniques both during and following service.  

Service treatment records reflect that examination in April 
1987 revealed muscle tenderness at the right L2-5 paraspinal 
muscles laterally; however, examination of the spine was 
normal on separation examinations in July 1987 and February 
1990.  

During an April 1999 Travel Board hearing in regard to a 
previous claim for an increased rating for his service 
connected knee disabilities, the Veteran reported that his 
back bothered him, adding that he thought it was because he 
did more things with his back than he should.  Records of 
private treatment reflect that, in July 2000, the Veteran 
complained of severe back pain starting that morning at work.  
A January 2001 MRI of the lumbar spine revealed disc 
herniations at L3-4, L4-5, and L5-S1.  A January 2001 letter 
from the Veteran's private physician reflects that the 
Veteran described problems with his back and legs since 
rising from his chair at work, when his legs felt like they 
buckled on him.  The physician added that the Veteran denied 
any significant back problems before this.  The Veteran 
underwent right and left L3-4 laminectomy with a right sided 
excision of the central diskectomy in January 2001.  

On VA examination in March 2001, the Veteran described 
problems with his legs giving out and heaviness in the lower 
extremities during service.  He added that he was a cook in 
the Marine Corps, standing for long periods of time, and 
lifting heavy weights.  The pertinent diagnoses were 
herniated nucleus pulposus and status post diskectomy with 
severe residual functional disability.  The examiner opined 
that the Veteran's back condition and the herniated nucleus 
pulposus and the consequent surgery were more likely than not 
related to the service connecter cumulative injury to the 
back.  

The Veteran underwent a right and left L5-S1 laminectomy with 
a right sided L5 discectomy in October 2001.  During private 
treatment in January 2002, he stated that he had figured out 
what had caused his problem, specifically, a trip to West 
Virginia where he had a heavy duffel bag full of binders.  He 
reported that this was the first time lugging that bag 
around, and he developed back pain.  He added that his pain 
seemed to calm down and then he made trips to Louisville and 
New Mexico, which seemed to make it worse.  He stated that 
the final straw was a coughing episode, when he developed 
severe pain and problems with bowel and bladder control.  
During a private consultation in regard to pain management of 
the low back condition in November 2002, the Veteran stated 
that "the whole thing" started in July 2000 after a work-
related injury.  

In March 2003, the Veteran's physician noted that he had been 
asked to indicate whether he could say with any reasonable 
medical certainty that the back problems were caused by 
carrying heavy manuals on trips; however, the physician 
pointed out that the Veteran told him that he had been having 
problems with his back long before that.  The physician 
stated that carrying the manuals could have been an 
aggravating factor, but he could not say with certainty that 
this was the significant event which injured his back.  The 
impression following private treatment in August 2003 was 
arachnoiditis after the second back surgery.  In June 2005 
letters, two of the Veteran's physicians opined that it was 
possible that bilateral chondromalacia resulted in poor 
lifting techniques, which lead to herniated discs.  

The Veteran underwent VA examination again in August 2005.  
The examiner noted that a voluminous amount of medical 
records were received and reviewed.  The Veteran reiterated 
his history of his legs going out and heaviness in the 
extremities during service.  The diagnosis following 
examination was failed back syndrome following multiple 
lumbar surgeries.  The examiner opined that the back 
symptomatology originated during the Veteran's service, 
stating that the problems with the degenerative disc disease 
stemmed from injuries sustained in service, adding that the 
low back condition had nothing to do with chondromalacia 
patella.  The examiner specifically stated that the problem 
with the low back was degenerative disc disease at multiple 
levels which stemmed from some sort of trauma, which, by 
history, was related to military service.  

While both the March 2001 and August 2005 VA examiners opined 
that the Veteran's low back condition is related to service, 
neither examiner addressed the private treatment records, 
which reflect complaints regarding the low back following an 
incident at work in 2000, the Veteran's reported back pain 
following carrying heavy binders for work, or the impression 
of arachnoiditis after the second back surgery.  Although the 
August 2005 examiner indicated that he had reviewed medical 
records received on the date of examination, there is no 
indication that the examiner reviewed the entire claims file, 
rather, the record suggests that these medical records were 
supplied by the Veteran, as, in a May 2005 statement, he 
indicated that he had reported for VA X-rays in February 2005 
with a large envelope of information for his case and asked 
if he could submit it, but was informed that he was only to 
have X-rays and they could not accept such documents.  

As it is apparent the March 2001 and August 2005 VA 
examiners' opinions were not based on full consideration of 
the Veteran's medical history, the current medical record is 
insufficient for resolving the question of whether any 
current back disability is related to service, or the service 
connected knee disabilities; hence, further examination to 
obtain an appropriate medical opinion is warranted. See 38 
U.S.C.A. § 5103A.  

The appellant is hereby advised that failure to report to the 
scheduled examination, without good cause, may result in 
denial of the claim for service connection.  See 38 C.F.R. § 
3.655(b) (2008) (as the original claim will be considered on 
the basis of the evidence of record).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant or the death of an immediate 
family member.  If the appellant fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of examination sent to the appellant by the 
appropriate VA medical facility.

Review of the claims file also reflects that there may be 
potentially pertinent outstanding service treatment records.  
In this regard, the Veteran reported in a November 2008 
statement that records from his time in the Philadelphia 
Naval Brig from July and August 1987 were either unreadable, 
or had not been associated with the claims file.  He stated 
that, while in the brig, he was thrown into a cell and landed 
on the concrete floor, injuring his lower back.  He added 
that a corpsman came to his cell to look him over.  During 
the January 2009 hearing, the Veteran reported that the he 
was in the brig four times, and that records from his last 
time in the brig were not of record.  He added that the 
period of confinement in July and August 1987 had been 
crossed out in his service records, but that he was, indeed, 
confined during that period.  

While the service treatment records associated with the 
claims file include records from the Philadelphia Naval Brig 
during a period of confinement from April to June 1987, there 
are no records from the reported period of confinement from 
July and August 1987.  Hence, the RO should attempt to obtain 
all outstanding service treatment records from the Veteran's 
period of confinement in July and August 1987.  The RO is 
reminded that, in requesting records from Federal facilities, 
efforts to assist should continue until either the records 
are obtained, or sufficient evidence indicating that the 
records sought do not exist, or that further efforts to 
obtain those records would be futile, is received.  See 38 
C.F.R. § 3.159(c)(2) (2008).  If no records are available, 
that fact should be documented, in writing, in the record, 
and the veteran should be provided notice of that fact.   

While this matter is on remand, the RO should also obtain and 
associate with the claims file all outstanding VA medical 
records.  The claims file currently includes outpatient 
treatment records from the Coatesville VAMC (dated from May 
2003 to September 2008) and the Wilmington VAMC (dated from 
October 2007 to March 2008).  In a March 2006 statement, the 
Veteran reported that he went to the Baltimore VAMC in March 
2006 for intake into the chronic pain and neurology 
department in regard to his low back condition; however, no 
records of treatment from the Baltimore VAMC have been 
associated with the claims file.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, the RO must obtain records of treatment for the low 
back condition from the Baltimore VAMC, since March 2006, the 
Wilmington VAMC, since March 2008, and the Coatesville VAMC, 
since September 2008, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities. 

In addition, as noted above, the Veteran filed a claim for 
vocational rehabilitation in February 1997.  However, no VA 
vocational rehabilitation folder has been forwarded to the 
Board.  On remand, the RO should associate with the claims 
file any vocational rehabilitation records or folder.  The 
Board again emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn, 
11 Vet. App. at 466-67; Bell, 2 Vet. App. at 613.   

The Board further finds that further notification action 
regarding the claim remaining on appeal is warranted.  In 
this regard, the RO furnished the Veteran a VCAA notice 
letter in regard to his low back condition in July 2001.  
Although the RO characterized the claim as entitlement to 
service connection for a back condition as secondary to the 
bilateral knee condition, the letter advised the Veteran of 
the evidence and information necessary to grant direct 
service connection, but did not inform him of the information 
and evidence necessary to establish service connection for a 
bilateral knee disability on a secondary basis.  

Failure to provide notice of what evidence is needed to 
substantiate the claim is ordinarily prejudicial.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  On remand, the veteran should be 
furnished VCAA notice regarding his claim of entitlement to 
service connection for a low back condition as secondary to 
the service connected knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC (and any other 
appropriate source) to request all 
outstanding service treatment records 
from the Veteran's period of confinement 
in the Philadelphia Naval Brig from July 
and August 1987.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  

The RO is reminded that it should 
continue efforts to procure the Veteran's 
service records until either the records 
or received, or until it receives 
specific information that the records 
sought do not exist or that further 
efforts to obtain them would be futile.  
All records and/or responses received 
should be associated with the claims 
file.  

2.  Associate with the claims file any 
existing vocational rehabilitation 
records or folder.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting 
records from Federal facilities.  

3.  Obtain all records of treatment 
pertinent to the claim remaining on 
appeal from the Baltimore VAMC, since 
March 2006, from the Wilmington VAMC, 
since March 2008, and the Coatesville 
VAMC, since September 2008.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

4. Send the Veteran VCAA notice that 
includes an explanation as to the 
information and evidence needed to 
substantiate the claim for service 
connection on a secondary basis.  The 
veteran should be asked to provide 
information as to any other medical 
records, VA or private, pertaining to his 
low back condition that might be 
available.  Any records not previously 
secured should be obtained for inclusion 
in the claims file.  

If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  Schedule the veteran for a VA 
examination to determine the etiology of 
his current low back condition.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination and the examiner is requested 
to acknowledge such review in the 
examination report or in an addendum.

The examiner should provide an opinion as 
to whether the Veteran has a current low 
back disability, and, if so, whether it 
is at least as likely as not (a 50 
percent probability or more) that any low 
back disability is etiologically related 
to service or is related to or aggravated 
by the Veteran's service connected knee 
disabilities.  The examiner should 
provide rationales for all opinions 
given.  

6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim remaining 
on appeal in light of all pertinent 
evidence and legal authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


